Citation Nr: 1048297	
Decision Date: 12/29/10    Archive Date: 01/03/11

DOCKET NO.  07-14 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a pulmonary disorder, 
to include as secondary to service-connected hiatal hernia with 
peptic ulcer disease.  

2.  Entitlement to service connection for a pulmonary disorder, 
to include as secondary to service-connected hiatal hernia with 
peptic ulcer disease.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from December 1946 to November 
1949 and from April 1951 to April 1969.      

This matter comes before the Board of Veterans' Appeals (Board) 
from a September 2006 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that declined to reopen the 
Veteran's claim for service connection for a pulmonary disorder.  
The Veteran testified before the Board in October 2010.  

The issue of whether an April 1981 rating decision that denied 
service connection for a pulmonary disorder was clearly and 
unmistakably erroneous has been raised by the record, but has not 
been adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over that issue, 
and it is referred to the AOJ for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The issue of service connection for a pulmonary disorder, to 
include as secondary to service-connected hiatal hernia with 
peptic ulcer disease, is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The claim for service connection for a pulmonary disorder was 
previously denied in an April 1981 rating decision.  The Veteran 
did not appeal that decision.  

2.  Evidence received since the last final decision in April 1981 
relating to service connection for a pulmonary disorder is new 
and raises a reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

The April 1981 rating decision that denied service connection for 
a pulmonary disorder is final.  New and material evidence has 
been submitted to reopen the claim.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.302, 
20.1103 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An April 1981 rating decision denied service connection for a 
pulmonary disorder.  The RO declined to reopen the Veteran's 
claim for a pulmonary disorder in September 2006.  However, in a 
January 2010 supplemental statement of the case, the RO reopened 
the Veteran's claim and denied the claim.  While the RO found 
that new and material evidence had been submitted to reopen the 
Veteran's claim for service connection for a pulmonary disorder, 
the Board must still consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and adjudicate 
the claim de novo.  If the Board finds that no such evidence has 
been offered, that is where the analysis must end.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).  

In a decision dated in April 1981, the RO denied service 
connection for a pulmonary disorder.  A finally adjudicated claim 
is an application which has been allowed or disallowed by the 
agency of original jurisdiction, the action having become final 
by the expiration of one year after the date of notice of an 
award or disallowance, or by denial on appellate review, 
whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2010).  Thus, the April 
1981 rating decision denying service connection for a pulmonary 
disorder became final because the Veteran did not file a timely 
appeal.  

The claim for service connection for a pulmonary disorder may be 
reopened if new and material evidence is submitted.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed this 
application to reopen his claim in March 2006.  Under the 
applicable provisions, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a) 
(2010).  In determining whether evidence is new and material, the 
credibility of the new evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510 (1992).  

The evidence before VA at the time of the prior final denial 
consisted of the Veteran's service medical records, the Veteran's 
post-service VA medical records, and the Veteran's statements.  
The RO denied the claim because there was no evidence that the 
Veteran's pulmonary disorder began in or was caused by his period 
of active service.  

The Veteran applied to reopen his claim for service connection 
for a pulmonary disorder in March 2006.  The Board finds that the 
evidence received since the last final decision is new and 
material because it raises a reasonable possibility of 
substantiating the Veteran's claim.  

In support of his application to reopen his claim for service 
connection for a pulmonary disorder, the Veteran testified at an 
October 2010 hearing before the Board that as a combat Veteran, 
he had been exposed to harsh environments of dust and smoke 
inhalation from ordnance, vehicle exhaust, and infantry road 
marches.  He reported that he had always walked behind the supply 
trucks as an infantryman and that the dust pouring off the trucks 
was so thick in the air that he was unable to see the man 
marching in front of him.  The Veteran also maintained that the 
ammunition rounds emitted gas when they exploded and that he had 
breathed ammunition-related gas during combat.  

The Board finds that new and material evidence has been submitted 
with regard to the claim for service connection for a pulmonary 
disorder.  The claim was previously denied because there was no 
evidence that the Veteran's pulmonary disorder began in or was 
caused by service.  The Veteran has submitted lay evidence 
showing that his pulmonary disorder began in service, or are due 
to environmental exposures during service when he was exposed to 
dust, smoke, and gas during his combat tours.  That evidence was 
not previously before VA decisionmakers and is presumed credible 
for the purpose of determining whether to reopen the claim. 

Accordingly, with the new evidence presumed credible for the 
purpose of determining whether the claim should be reopened, the 
Board finds that new and material evidence has been submitted.  
Therefore the claim for service connection for a pulmonary 
disorder is reopened.  38 C.F.R. § 3.156(a) (2010).  That does 
not mean that service connection is granted.  Rather, the claim 
for service connection will be reviewed on a de novo basis, as 
addressed in the remand below.


ORDER

New and material evidence having been received, the claim of 
service connection for a pulmonary disorder is reopened, and to 
that extent only the appeal is granted.


REMAND

Additional development is needed prior to further disposition of 
the claim for entitlement to service connection for a pulmonary 
disorder, to include as secondary to service-connected hiatal 
hernia with peptic ulcer disease.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette 
v. Brown, 8 Vet. App. 69 (1995).  In a claim for service 
connection, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on the 
merits still triggers the duty to assist if it indicates that the 
Veteran's condition may be associated with service.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) 
presents a low threshold for the requirement that evidence 
indicates that the claimed disability may be associated with in-
service injuries for the purposes of a VA examination).  

The Veteran contends that his pulmonary disorder is due to dust, 
smoke, and gas exposure during his tours of combat in service.  
Alternatively, the Veteran alleges that his pulmonary disorder is 
due to or aggravated by his service-connected hiatal hernia with 
peptic ulcer disease.  

In cases where a Veteran asserts service connection for injuries 
or disease incurred or aggravated in combat, the statutes and 
regulations ease the evidentiary burden of a combat Veteran by 
permitting the use, under certain circumstances, of lay evidence.  
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2010).  
If the Veteran engaged in combat with the enemy, VA shall accept 
as sufficient proof of service connection satisfactory lay or 
other evidence of service incurrence, if the lay or other 
evidence is consistent with the circumstances, conditions, or 
hardships of such service.  38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2010).  To establish service connection, 
however, there must be medical evidence of a nexus between the 
current disability and the combat injury.  Dalton v. Nicholson, 
21 Vet. App. 23 (2007); Libertine v. Brown, 9 Vet. App. 521 
(1996). 

The Veteran's service personnel records show that he received of 
awards indicative of combat, including the Combat Infantryman 
Badge, Bronze Star Medal with "V" device, and the Purple Heart 
Medal.  Therefore, the Board concedes that the Veteran engaged in 
combat with the enemy during his service.  Because dust, smoke, 
and gas exposure is consistent with the circumstances and 
conditions of combat, the Board also concedes that the Veteran 
was exposed to dust, smoke, and gas in service.  However, in 
order to establish service connection, the evidence must show a 
medical nexus linking any current disability to the in-service 
environmental pollutant exposure.  

Service medical records show that the Veteran was treated for 
cough, chest pain, and runny nose in July 1948 and for acute 
ulcerated pharyngitis in November 1952.  On separation 
examination in November 1968, the Veteran reported pain or 
pressure in the chest.  Post-service VA and private medical 
records dated from February 1980 to October 2009 show that the 
Veteran received intermittent treatment for chronic obstructive 
pulmonary disease, emphysema, bronchospastic disease, bronchitis, 
and upper respiratory infection.  VA examinations dated in 
October 1982, July 2009, and November 2009 offered opinions 
regarding whether the Veteran's pulmonary disorder was due to or 
aggravated by his service-connected hiatal hernia with peptic 
ulcer disease.  However, no VA examiner has offered an opinion as 
to whether the Veteran's current pulmonary disorder is directly 
related to his in-service environmental pollutant exposure or his 
in-service treatment for respiratory ailments.  

As it remains unclear to the Board whether the Veteran's 
pulmonary disorder is related to his in-service exposure to dust, 
smoke, and gas, or his in-service treatment for respiratory 
ailments, it is necessary to have a medical opinion discussing 
the relationship between his current pulmonary disorder and 
service based upon a thorough review of the record, comprehensive 
examination of the Veteran, and adequate rationale.  The Board 
notes that the examiner must consider lay statements regarding 
in-service occurrence of an injury.  Dalton v. Nicholson, 21 Vet. 
App. 23 (2007) (examination inadequate where the examiner did not 
comment on Veteran's report of in-service injury and relied on 
lack of evidence in service medical records to provide negative 
opinion).  Therefore, the Board finds that another examination 
and opinion addressing the etiology of the Veteran's disorder is 
necessary in order to fairly decide the merits of the Veteran's 
claim.

Accordingly, the case is REMANDED for the following actions:

This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited 
handling is requested.

1.  Adjudicate the issue of whether an 
April 1981 rating decision that denied 
service connection for a pulmonary 
disorder was clearly and unmistakably 
erroneous.  If the claim is denied, inform 
the Veteran of the decision and his appeal 
rights.

2.  Schedule the Veteran for a VA 
examination to determine whether there is 
a relationship between any current 
pulmonary disorder and his service.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(50 percent probability or greater) that 
any current pulmonary disorder is 
etiologically related to any incident of 
the Veteran's period of active service, 
including the treatment for respiratory 
symptoms in July 1948 and November 1952 or 
the in-service exposure to dust, smoke, 
and ammunition gas.  The examiner must 
consider lay statements as to the in-
service occurrence of an injury and the 
continuity of symptomatology since 
service.  Dalton v. Nicholson, 21 Vet. 
App. 23 (2007).  If necessary, the 
examiner should reconcile the opinion with 
the other medical opinions of record.  The 
rationale for any opinions expressed 
should be provided.  The examiner should 
review the claims file and the examination 
report should note that review.      

3.  Then, readjudicate the claim.  If any 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response.  Thereafter, return the case to 
the Board.
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


